Citation Nr: 1236362	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  07-05 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased evaluation for bilateral pes planus, currently rated as 10 percent disabling.

2.  Entitlement to an initial increased evaluation for a lumbar strain (low back disability), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active service from May 2001 to December 2004.

This matter is before the Board of Veterans' Appeal (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO in May 2010.  A transcript of the hearing has been associated with the claims file.

The Board remanded the claim in August 2010 for additional development.  In a November 2011 Supplemental Statement of the Case (SSOC), the RO affirmed the determination previously entered.  The case been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The credible lay and medical evidence shows that the Veteran's bilateral flat feet disability more closely approximates a severe disability, manifested by objective evidence of pronation, callosities, valgus alignment, and pain on manipulation and use accentuated; there is also credible evidence of swelling on use.

2.  The preponderance of the evidence does not show that the Veteran's service-connected low back disability is primarily manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of thoracolumbar spine range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; the preponderance of the evidence also does not show that that the Veteran experienced any incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks due to his low back disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.6, 4.7, 4.21, 4.40, 4.71a, Diagnostic Code 5276 (2011).

2.  The criteria for an initial disability rating greater than 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Before addressing the merits of the claims, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S.Ct.  1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in June 2005 and July 2009 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  While the July 2009 notice letters do not predate the initial adjudication by the AOJ/RO in October 2005, the case was readjudicated, with the most recent occurring by way of the November 2011 Supplement Statement of the Case (SSOC).  Nothing more is required.

Moreover, the Veteran's claim for increased ratings for his bilateral pes planus and low back disabilities arose from his disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist a Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained available service treatment records and identified VA treatment records.  The Veteran also submitted written statements discussing his contentions and provided testimony.  Additionally, the case was remanded in August 2010 so that the RO could endeavor to obtain any outstanding VA and private medical records identified by the Veteran.  His outstanding VA treatment records have been associated with the claims file.  To date, the Veteran has not identified any additional records that have not been obtained.  Thus, the RO substantially complied with this remand directive.  See D'Aires v. Peak, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998) violation when the examiner made the ultimate determination required by the Board's remand).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.

The Veteran was also afforded VA examinations with respect to his bilateral pes planus and low back disabilities.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disabilities under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral pes planus and low back disabilities since the most recent April 2011 VA examinations.

Parenthetically, the Board is cognizant that the Veteran refused to participate in full range of motion testing during the most recent VA spine examination in April 2011.  The Board highlights that multiple VA spine examinations were obtained in this case in order to ascertain the severity of the Veteran's low back disability.  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (Veteran cannot passively wait for help from VA).  Therefore, given VA's efforts to provide the Veteran an adequate and full examination, the Board determines that there has been substantial compliance with this directive under Stegall, and that remanding this matter for yet another VA examination would be an undue waste of resources.  

The Veteran was also provided an opportunity to set forth his contentions during a Travel Board hearing before the undersigned Veterans Law Judge in May 2010.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the May 2010 hearing, the undersigned enumerated the issues on appeal.  Information was also solicited regarding the severity of the Veteran's bilateral pes planus and low back disabilities.  During the hearing, the Veteran essentially testified that his bilateral pes planus and low back symptomatology had increased in severity and that he had undergone additional treatment at a VA medical facility.  The Veteran was subsequently seen for VA examinations and his outstanding VA medical records were associated with the claims file.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, aside from the development explained herein, the hearing discussion did not reveal any additional evidence that might be available that had not been submitted by the Veteran.

As noted above, the case was previously before the Board in August 2010.  The Board remanded the case so that any outstanding medical records could be obtained and the Veteran could be afforded a VA examination to determine the current severity of his bilateral pes planus and low back disabilities.  His outstanding VA medical records were obtained and he was provided VA examinations in April 2011.  As explained above, the VA examinations and opinions are adequate to decide the case.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Increased Initial Disability Ratings

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

At the outset, the Board notes that the Veteran is appealing the initial disability ratings assigned for his bilateral pes planus and low back disabilities.  As such, the claims require consideration of the entire time period involved, and contemplated staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) ( "[Staged]" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by visible behavior, such as facial expression or wincing, of the Veteran undertaking the motion.  38 C.F.R. §§ 4.40, 4.59. 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Pes Planus Disability

The Veteran claims that his bilateral pes planus disability is more severe than what is reflected by the currently assigned disability rating.  Historically, the RO granted service connection for bilateral pes plans in the October 2005 rating decision and assigned an initial 10 percent rating.  Thereafter, the Veteran perfected an appeal as to the initial rating assigned for his disability.

Throughout the pendency of the appeal, the Veteran's bilateral pes planus has been rated under Diagnostic Code 5276, which provides the rating criteria for a flatfoot disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate flatfeet (bilateral or unilateral) with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  Id.  A severe flatfoot disability, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants a 20 percent rating if unilateral and a 30 percent rating if bilateral.  Id.  A pronounced flatfoot disability, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 30 percent rating if unilateral and a 50 percent rating, the maximum rating available under this diagnostic code, if bilateral.  Id.

Applicable in this case, Diagnostic Code 5284 assigns a 10 percent rating for a moderate foot injury, a 20 percent rating for a moderately severe foot injury and a 30 percent rating for a severe foot injury.  With actual loss of use of the foot, a 40 percent rating will be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Turning to the merits of the case, the Veteran's service treatment records include his reports of bilateral foot symptomatology.  He was noted to have mild, asymptomatic pes planus on the April 2001 enlistment report of medical examination.  Subsequent service treatment records document his reports of bilateral foot pain with running and standing.  

In September 2005, the Veteran underwent a VA examination to assess the severity of his bilateral foot disability.  He reported that his congential bilateral pes planus condition had worsened during his military service, and he stated that his symptoms were not relieved with physical therapy or the use of inserts and medial longitudinal arch supports.  The Veteran denied having pain at rest, but reported pain with standing and walking.  He also reported pain with prolonged standing and walking on hard floors.  There were no periods of flare ups of his symptomatology.  The Veteran stated that his bilateral foot disability did not affect his occupation as a security guard in that he had not lost any days of work due to his feet.  

The physical examination revealed a bilateral 5 degree valgus alignment of the Veteran's Achilles.  The examiner noted that the Achilles alignment could be corrected by manipulation, bilaterally; however, this produced pain.  No forefoot, midfoot, or hindfoot pain was noted with motion, bilaterally.  The examination was negative for evidence of painful motion, edema, instability, weakness, or tenderness of the bilateral feet.  The Veteran did not have hammertoes, claw foot, pes cavus, or any other deformity, and there was no forefoot or midfoot malalignment.  There were no functional limitations on walking or standing.  The examination did not reveal the presence of callosities or evidence of an unusual shoe wear pattern, bilaterally.  Dorsiflexion of the bilateral ankles produced Achilles pain.  The associated X-ray examination revealed a considerable degree of pes planus, bilaterally, but no other abnormalities.  Based on the examination, the Veteran was diagnosed with bilateral, congential pes planus, worsened by his military service.    

VA treatment records dated throughout the pendency of the appeal document the treatment of the Veteran's bilateral foot symptomatology.  These records include his complaint of chronic bilateral foot pain in February 2006.  A treatment record dated in March 2006 shows that he underwent a procedure to remove a blister from his right foot.  The associated examination revealed that his right foot was painful to palpation, but his sensation was intact.  

A June 2007 VA joints examination report provides further evidence regarding the severity of the Veteran's bilateral foot symptomatology.  During the examination, he reported having daily foot pain, described as an intensity of seven to eight on a scale out of ten, with walking and standing.  The Veteran denied any episodes of flare up pain.  The physical examination showed that his feet were normal in appearance and temperature.  There was no evidence of hallux valgus, hammer, or claw toe formation.  Skin was intact and without calluses, breakdown, erosions, or lesions.  The longitudinal and transverse plantar arches were decreased bilaterally and tender.  The examination was negative for evidence of fixed or flexible hind, mid, or forefoot deformities or abnormal motion.  The bilateral Achilles tendons were tender at the calcaneal insertions, but they were intact and of normal alignment.  The examined revealed 8 degrees of valgus angulation of the os calcis in relation to the long axis of the tibia on the left and 10 degrees of valgus angulation of the os calcis in relation to the long axis of the tibia on the right.  The associated X-ray examination revealed a considerable degree of pes planus with weight bearing.  The examiner continued the diagnosis of bilateral pes planus.

The Veteran continued his report of experiencing bilateral foot pain during an August 2009 VA examination.  He stated that his foot pain had become worse and that he experienced pain in his feet all of the time.  Additional symptoms included stiffness and a lack of endurance.  His symptoms were partially relieved with the use of over-the-counter medication, rest, and heat.  The Veteran stated that he could stand for fifteen minutes and walk one quarter of a mile.  The physical examination of the feet was negative for evidence of swelling, instability, or weakness.  Painful motion and tenderness were noted.  The presence of callosities provided evidence of abnormal weight bearing.  The Veteran's attempt to toe stand (dorsiflexion) caused pain in his arches.  He rolled both feet back on the lateral edge versus putting weight straight back directly on his heels.  There was no evidence of abnormal Achilles, forefoot, or midfoot alignment.  A mild amount of pronation was noted.  Minimal valgus was observed and characterized as less than 5 degrees in both the left and right heels.  Painful manipulation was noted.  The examiner determined that the Veteran's moderate, bilateral pes planus disability had significant effects on the Veteran's employment as a security guard in that he experienced decreased mobility, problems with lifting and carrying, and pain.  The effects of the disability on the Veteran's daily activities ranged from no effect to moderate effects.  

During the May 2010 Travel Board hearing, the Veteran provided further testimony regarding the severity of his bilateral pes planus.  He reported that he could not stand for long periods of time or climb stairs due to his disability.  In addition to pain, the Veteran stated that he experienced numbness, painful motion, and swelling.  His disability interfered with his job.  The Veteran testified that he had to wear special shoes to accommodate his bilateral foot disability.

In response to the Veteran's report of increased bilateral foot symptomatology, he was afforded an additional VA examination in April 2011.  He reported having constant bilateral foot pain that worsened with prolonged standing, walking or climbing stairs.  He treated his symptoms with the use of heat, pain medication, rest, and chiropractic treatments, with poor results.  In addition to pain, the Veteran reported having heat, swelling, stiffness, fatigability, weakness, and a lack of endurance in his feet.  The Veteran stated that he could stand for five minutes and walk one quarter of a mile.  The examiner noted that the Veteran had not received any treatment for his bilateral pes planus in the previous twelve months.

On the physical examination, the Veteran walked with a normal gait.  There was no evidence of swelling, instability, weakness, or abnormal weight bearing.  Painful motion and tenderness were noted during the examination.  Subjective discomfort was noted with range of motion testing.  The examination did not reveal evidence of hammertoes, hallux valgus, hallux rigidus, pes cavus, skin or vascular abnormality, or evidence of malunion or nonunion of the bones in the feet.  Inward bowing of the Achilles occurred with weight bearing and nonweight bearing, along with pain on manipulation on the left foot.  Mild to moderate pronation and mild to moderate valgus was also noted.  The examiner noted his review of previous X-ray examinations, which showed bilateral pes planus.  He determined that the disability had significant effects on the Veteran's usual occupation as a security guard in that he experienced decreased mobility, pain, and decreased maximum standing time.  The Veteran indicated that he lost approximately ten days from work due to his bilateral pes planus disability.  His disability did not affect the majority of the Veteran's daily activities but had a moderate effect on his ability to exercise, participate in sports and recreation, and travel.  The examiner commented that the Veteran's pes planus would interfere with occupational activities producing extreme stress on the feet, such as running and climbing.  The Veteran would require reasonable, periodic rest breaks during prolonged walking and standing.  
 
Based on a review of the evidence of record, the Board concludes that the Veteran's bilateral pes planus warrants a 30 percent initial disability rating, but no higher.  In this respect, the credible lay and medical evidence shows that the Veteran's bilateral flat feet disability has been manifested by objective evidence of pronation, pain on manipulation, valgus alignment, callosities, and use accentuated.  In particular, the September 2005 and August 2009 VA examination reports revealed that the Veteran's bilateral pes planus resulted in objective evidence of painful motion.  The June 2007 VA examination revealed pain on manipulation, bilaterally.  Valgus alignment was noted during the September 2005, June 2007, and August 2009 VA examinations.  The April 2011 examination revealed mild to moderate pronation and mild to moderate valgus alignment.  Furthermore, the Veteran's statements consistently indicate that he experiences increased and significant pain, stiffness, and swelling in both his feet that is accentuated by use.  He also told the April 2011 VA examiner of swelling, fatigability, weakness, and lack of endurance.  Overall, the Veteran's testimony, as well as his written submissions and comments to examiners, provide evidence in support of a claim for a higher initial rating, as they include lay descriptions of pain on use and swelling of the feet.  The Veteran's descriptions of pain on use with occasional swelling are deemed credible and consistent with the entire evidentiary record.

In reaching the above determination, the Board acknowledges that, with the exception of the August 2009 VA examination report, the medical evidence does not show the presence of characteristic callosities, which is listed as one symptom associated with severe pes planus under Diagnostic Code 5276.  However, the Board finds that the disability picture nonetheless reasonably reflects severe pes planus under the schedular criteria.  Notably, in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court held that rating criteria provide guidance as to the severity of symptoms contemplated for each rating and they are not all-encompassing or an exhaustive list.  Therefore, extending the Veteran the benefit of the doubt as directed by 38 C.F.R. § 4.3, the Board concludes that his bilateral pes planus warrants a 30 percent rating.

In light of the above, the Board reconciles the varying clinical descriptions in a light most favorable to the Veteran and finds that his bilateral foot disability more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 5276 due to objective evidence of marked deformity (pronation) and pain on manipulation bilaterally as well as the Veteran's testimony regarding pain on use and swelling.  This rating also contemplates the Veteran's report of functional impairment on use of the feet.  38 C.F.R. §§ 4.40 and 4.45.  Thus, an initial 30 percent disability rating is warranted.

The Board notes that when it granted service connection and awarded an initial 10 percent disability rating the RO found that pes planus was a condition that existed prior to military service and was aggravated during service.  The RO further found that the Veteran's preexisting condition was asymptomatic at the time of his entrance into the military.  Thus, the preservice percentage normally deducted before assigning any disability rating was zero, so no deduction was necessary in setting the Veteran's current disability rating.  See 38 C.F.R. § 3.306 (explaining aggravation of a preservice disability during service).  The Board finds no reason to disturb this finding.  Therefore, no deduction will be made in awarding the Veteran a 30 percent, rather than a 10 percent, initial disability rating for his service-connected flat feet.

The Board has considered whether a still higher (50 percent) schedular rating might be warranted for the Veteran's flat feet under Diagnostic Code 5276.  Inasmuch as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, severe spasm of the tendo achillis on manipulation, or other symptoms of similar gravity are not shown at any time during the appeal period, the Board concludes that a further increase in the schedular rating (to 50 percent) is not warranted under this diagnostic code.

Notably, the Veteran himself does not appear to describe the aspects of disability supporting an even higher, or 50 percent initial disability rating.  To the extent that his arguments and statements could be construed as describing these elements of disability, the Board finds that the clinical descriptions of these factors greatly outweigh the lay descriptions, as the private and VA physicians have greater expertise and training than the Veteran in evaluating and describing these aspects of bilateral pes planus disability.

The Board also finds that an evaluation higher than the 30 percent rating assigned herein is not permissible under Diagnostic Code 5284 (other foot injuries).  In this case, there is no objective evidence of a loss of the use of the foot.  Thus, the next-higher 40 percent rating is not warranted under Diagnostic Code 5284.

Consideration has been given to assigning a staged rating for this claim; however, at no time during the time period in question has the Veteran's flat feet symptoms warranted the assignment of a rating higher than what has been herein affirmed.  See Fenderson, 12 Vet. App. at 126.

In conclusion, the Board finds that the criteria for an initial 30 percent disability rating, but no higher, for bilateral flat feet have been met.  In so deciding, the Board has applied the approximating principles of 38 C.F.R. § 4.7 as well as the benefit of the doubt rule under 38 U.S.C.A. § 5107(b) in favor of the Veteran.  However, the preponderance of the evidence is against a higher rating still.  There is no further basis for application of the benefit of the doubt.

Low Back Disability

The Veteran contends that his low back disability is more severe than what is reflected by the currently assigned 10 percent disability rating.  By way of brief history, the RO granted service connection for the low back disability in the October 2005 rating decision, and assigned a 10 percent disability effective from December 23, 2004.  Thereafter, the Veteran perfected an appeal as to the initial rating assigned for his low back disability.  Throughout the appeal, the low back disability has been rated under Diagnostic Code 5237.  See 38. C.F.R. § 4.71a, Diagnostic Code 5237.

The Schedule for Rating Criteria indicates that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  Diagnostic Code 5237 used for the evaluation of a lumbosacral strain.

The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent evaluation is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

Another Diagnostic Code that is also considered in this case is Diagnostic Code 5243 for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The Formula for Rating Intervertebral Disc Syndrome provides for a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

Service treatment records document the Veteran's reports of increased low back pain following a motor vehicle accident in August 2004; these records do not include evidence relevant to the applicable diagnostic codes.  

The Veteran was afforded a VA examination in September 2005 for his low back disability.  He reported experiencing pain in his entire back since an in-service truck accident.  The Veteran stated that his pain sometimes radiated into his upper back.  However, he denied any associated numbness, weakness, or bowel or bladder complaints.  He did not have any flare ups of his symptomatology and had not lost any days from his work as a security guard.  The Veteran indicated that he walked with a normal gait and that he did not use any type of bracing.  He reported, however, having difficulty with lifting and bending due to his lower back pain.  The Veteran denied having any incapacitating episodes during the previous year.

The physical examination revealed tenderness over the spinous process throughout the entire thoracolumbar spine.  There were no muscle spasms.  The Veteran demonstrated thoracolumbar range of motion as follows:  flexion from zero to 90 degrees, with pain at 90 degrees; extension from zero to 30 degrees, with pain at 30 degrees; right and left lateral flexion from zero to 30 degrees, with pain at 30 degrees; and right and left lateral rotation from zero to 30 degrees, with pain at 30 degrees.  Straight leg raising was negative.  His reflexes were 2+ in the feet and ankles, and his sensation was intact in the lower extremities.  The motor examination for the bilateral lower extremities was 5/5 in all muscle groups.  An X-ray examination was not performed.  The clinical examination revealed a diagnosis of lumbar strain.

VA treatment records include the Veteran's reported low back symptomatology and document the treatment of his condition.  A December 2006 treatment record shows his report of ongoing back pain with associated numbness and tingling in his bilateral legs and feet.  He denied any bowel or bladder dysfunction.  The associated clinical examination revealed that the Veteran's lumbar spine range of motion and the sensation, reflexes, and motor strength in his lower extremities were all intact.  

The Veteran underwent an additional VA examination for his low back disability in June 2007, and the VA examiner reviewed the claims in conjunction with performing the examination.  The Veteran complained of daily low back pain across his lower lumbosacral region.  He denied any type of radicular pain or symptoms of cauda equina syndrome.  Flare ups of his low back pain occurred several times a day and lasted for one to two minutes.  This was usually associated with prolonged sitting or repetitive bending, twisting, or lifting.  

On the physical examination, the Veteran walked freely and without an antalgic gait.  He did not use any assistive devices.  The spine had a normal curvature.  Tenderness was noted upon palpation of the lumbar spinous process and bilateral paravertebral musculature, without spasm.  Range of motion testing of the thoracolumbar spine revealed the following:  flexion from zero to 88 degrees; extension from zero to 30 degrees; right and left lateral flexion from zero to 30 degrees; and left and right lateral rotation from zero to 30 degrees.  Repetitive testing revealed thoracolumbar flexion to 90 degrees but no other change in his range of motion in all of the other planes.  The Veteran complained of pain on the extreme end of motion in each plane.  There was no apparent pain, loss of motion, weakness, fatigability, or loss of motion during of following repetitive range of motion testing.  The neurological examination revealed that the Veteran's sensation and motor strength was intact in his lower extremities.  His reflexes were physiologic and symmetric.  The Babinski sign and straight leg raises were negative.  An associated X-ray examination was negative for any abnormalities.  The examination confirmed the diagnosis of a lumbar strain.     

In December 2008, the Veteran underwent an additional VA examination to assess the severity of his low back disability.  He reported having daily low back pain and stiffness, but he denied any radiation into his extremities.  The Veteran did not use a brace or any assistive devices.  He denied any incapacitating episodes during the past year or any flare ups of his symptomatology.  The Veteran stated that his low back disability did not affect his occupation.  The physical examination revealed that the Veteran walked with a normal gait.  There was no spasm or tenderness with palpation.  The Veteran demonstrated flexion from zero to 90 degrees, extension from zero to 30 degrees, and right and left flexion from zero to 30 degrees, all without pain.  There was no change in range of motion, coordination, fatigue, weakness, endurance, or pain level with repetitive testing.  The Veteran could stand on his heels and toes.  Reflexes were 1+ in the knees and ankles.  Straight leg raises were negative, bilaterally.  The diagnoses remained lumbosacral strain.

The Veteran testified during the May 2010 as to his continuing low back symptomatology.  He described having low back pain with standing, lifting, and bending.  The Veteran stated that he felt a tingling sensation in his spine, which he believed was nerve damage.  He also testified that his back pain radiated into his legs.  According the Veteran, he required periodic breaks while working due to his back.  

During an April 2011 VA spine examination, the Veteran reported having continued low back pain and stiffness since an in-service motor vehicle accident.  Other symptoms included fatigue, decreased motion, weakness, and spasms.  He denied experiencing any urinary or bowel symptomatology, but he reported having numbness, paresthesias, and pain in his legs.  The examiner acknowledged the Veteran's report of lumbar radiculopathy but determined that there were no positive neurological findings on the associated peripheral nerves examination.  The Veteran reported that he missed ten days from his employment as security guard due to his low back disability during the previous year.

On the clinical examination, the Veteran walked with a normal gait and posture.  There were no abnormal spinal curvatures observed.  The examination revealed objective evidence of painful motion and tenderness, but no evidence of spasms, weakness, atrophy, or guarding. The Veteran declined to perform lumbar spine flexion or extension, citing concerns of pain.  Right and left lateral flexion was from zero to 10 degrees, and right and left lateral rotation was from zero to 15 degrees.  The examiner questioned the extreme end of motion for these planes.  The Veteran had subjective complaints of discomfort with right and left lateral flexion at 15 degrees.  There was no objective evidence of pain with active range of motion or following repetitive motion.  No additional limitations were reported following three repetitions of the Veteran's range of motion.  The associated neurological examination of the lower extremities revealed reflexes of 2+, motor strength of 5, and normal sensation. The Lasegue's sign was negative.  Following the assessment, the examiner determined that the Veteran's lumbar strain effected his occupation in that he had increased absenteeism, problems with lifting/bending/carrying, and pain.  He commented that the Veteran's low back disability would interfere with activities requiring repeated and/or heavy lifting and bending but would not preclude sedentary activities or those involving only light physical effort.

The Veteran also underwent a VA peripheral nerves examination in April 2011 to assess his reports of radiating low back pain.  He stated that he experienced low back pain that radiated down both legs several times a day.  His pain was described as numbness, tingling, sharp, and electric.  The clinical examination did not reveal any reflex, sensory, or motor impairments in the bilateral lower extremities.  The Veteran's muscle tone was normal and there was no evidence of muscle atrophy.  The examiner determined that there were no objective findings of peripheral neuropathy or lumbar radiculopathy.

Based on the evidence of record, the Board finds that an initial rating in excess of 10 percent for the Veteran's low back disability is not warranted.  In so deciding, the Board highlights that the Veteran refused to perform thoracolumbar flexion and extension during the most recent April 2011 VA examination for fear that such movement would cause pain.  The VA examiner was therefore unable to provide the exact degrees of his thoracolumbar range of motion.  As a result, the Board must come to a determination solely on the basis of information included in the record.  38 C.F.R. § 3.655.  The Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

As previously noted, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  None of the evidence of record reports a range of motion indicative of a 20 percent disability rating.  The September 2005, June 2007, and December 2008 VA examinations reveal that the Veteran demonstrated thoracolumbar flexion to at least 88 degrees, to include pain.  The objective medical evidence shows that his combined range of motion totaled at least 180 degrees throughout the appeal.  Moreover, none of the medical evidence of record shows scoliosis, reversed lordosis, abnormal kyphosis or muscle spasms severe enough to result in an abnormal gait or abnormal spinal contour.  Thus, an initial disability rating in excess of 10 percent is not warranted under the criteria of the General Rating Formula.

It is necessary to consider, along with the schedular criteria, functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206- 07.  The evidence includes the Veteran's complaints of low back pain, with flare-ups occurring daily.  Taking all of the evidence of record into consideration, the Board finds that the Veteran's spinal disability is likely manifested by some functional limitation due to pain on motion.  Indeed, the June 2007 and April 2011 VA examination reports include the Veteran's reports of pain with range of motion testing.  However, even accounting for any limitations of his lumbar spine range of motion due to pain, the Veteran's range of motion still exceeds that which is required for a 20 percent disability rating.  The Board finds that the currently assigned 10 percent rating contemplates any additional impairment due to pain.  Essentially, there is no showing of any other functional impairment which would warrant a higher rating for these complaints of pain.  38 C.F.R. §§ 4.7, 4.10, 4.45, 4.59, 4.71a.

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  However, the Veteran's low back disability has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least 2 weeks but less than 4 weeks during the past twelve months. In this regard, the Veteran denied having any incapacitating episodes.  As such, a disability rating in excess of 20 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has also considered whether an increased disability rating is warranted based upon the granting of a separate neurologic disability rating related to the lumbar spine.  However, the evidence of record does not show the existence of any associated neurologic abnormalities, such as bladder or bowel complaints, that are related to the service-connected low back disability.  Although the Veteran has consistently reported, and medical evidence reflects, that he experiences pain radiating into his bilateral lower extremities, such pain is part and parcel of the assigned ratings in that no neurological dysfunction- such as numbness or paralysis- has been attributed to his service-connected low back disability.  Indeed, the VA examinations were essentially negative for objective evidence of any neurological abnormalities.  As reflected in the April 2011 examination report, the VA examiner clearly determined that there was no objective evidence of peripheral neuropathy or lumbar radiculopathy.  Thus, there is no objective medical evidence attributing the Veteran's reported bilateral lower extremity symptomatology to the service-connected low back disorder that is not already contemplated by the assigned rating.  Therefore, a separate rating is not warranted for neurological impairment, as no such impairment is shown.

In deciding the Veteran's increased rating claim, the Board has considered the determination in Fenderson, 12 Vet. App. at 126 and whether the Veteran is entitled to an increased evaluation for any additional separate periods based on the facts found during this appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to a disability rating higher than what is currently assigned at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that increased evaluations are warranted.

The Board has also considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In summary, the preponderance of the evidence is against the claim for an initial disability rating in excess of 10 percent for the Veteran's service-connected low back disability.  Accordingly, the appeal is denied.

Conclusion

With respect to both claims on appeal, the Board has considered the Veteran's statements that higher disability ratings are warranted for his bilateral pes planus and low back disabilities.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his bilateral foot and low back symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating to bilateral pes planus and low back disabilities to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which his disabilities are evaluated.

The Board finds that the Veteran's bilateral pes planus and low back disabilities do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that the evidence does not warrant referral of the Veteran's claims for extra-schedular consideration.  The level of severity of the Veteran's bilateral pes planus and low back disabilities are adequately contemplated by the applicable diagnostic criteria.  The criteria provide for higher ratings, but as has been thoroughly discussed above, the ratings assigned and upheld herein are appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration.

Finally, although the Veteran has submitted evidence of his medical disabilities, and made claims for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, during all of the VA examinations, he reported that he was employed full time as a security guard.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial 30 percent rating for bilateral pes planus is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a disability rating in excess of 10 percent for a low back disability is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


